Title: To Thomas Jefferson from Philip Mazzei, [20 October 1780]
From: Mazzei, Philip
To: Jefferson, Thomas



[Florence, 20 October 1780]

In letter 20, dated Paris, June 22d., I said that I should set out for Genoa and Florence, and do all my endeavors to pave the way for executing such orders as I might receive. So I have done, and with as much success in both places, as I could almost wish, considering that I have nothing to show to corroborate what I say in regard to my Commissions. I have greatly lessen’d here and there the Credit of British reports to our disadvantage; and had I my powers, a loan office would probably have been opened in Genoa, to take in subscriptions for us before I left it. Some money men there, and an eminent Merchant were determined to send you on your terms the Goods I was ordered to purchase for Tobacco, and to make use of the Emperor’s flag, which they say they can easily obtain; but they wanted to be assured, that after so long an interval, you might not have altered your mind. This you know, Sir, is more than I can do; and my ignorance of the footing, on which our State and Continental loan offices are at present, puts out of my power to encourage adventurers in any thing, as they cannot expect an advantage by it, unless they send a much larger Capital than they can fetch back, for the reasons I mentioned in letter 8.; and I cannot tell them how they can now dispose of their money in America. Here, where I am since the 13. of September, I have been assured that every thing will be done in our favour which prudently can be done. It is very mortifying for me to be still deprived of my Commissions and Instructions; and was not my Character well Known, it is probable that I should be looked upon as an imposter, since so many ships are arrived from America, and even from Virginia, without ever a letter for me. I must soon return to Genoa, to keep in good humour our new friends, as writing alone don’t answer the purpose as well as I could wish. I shall soon after come back, and then go to Rome, Naples, and Sicilly, having been assured, that something can be done in all those places. Untill I  receive your posotive Orders, I have no other rule to go by, than to act to the best of my judgment. You know, Sir, my situation, and my feelings for my Country. To be deprived of the power of being of real service at this time is cruel, and my state of uncertainty gives me more uneasiness than I can express. Permit me to remind you, Sir, that I live on credit; I wish at least that I may not be censured by my Countrymen, which I dare say, will not be the case, if they are fairly informed of my actions and true situation, ever since I left Virginia. I have the honor to be most respectfully, &c.
